Citation Nr: 1126386	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  04-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for chronic airway obstruction, with pulmonary lesions and pleural thickening, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran retired from the United States Army after more than 20 years of active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2006, the Board remanded the issue for additional development.

In July 2008, the Board again remanded the issue for additional development.

In May 2001, the Board again remanded the issue for additional development.

During the course of the appeal the RO issued a rating decision in March 2011 that increased the rating for the chronic airway obstruction, with pulmonary lesions and pleural thickening disability to 60 percent.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 60 percent for chronic airway obstruction, with pulmonary lesions and pleural thickening remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for atrial fibrillation as secondary to service-connected chronic airway obstruction, with pulmonary lesions and pleural thickening and service connection for sleep apnea as secondary to service-connected chronic airway obstruction, with pulmonary lesions and pleural thickening have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's chronic airway obstruction, with pulmonary lesions and pleural thickening is not manifested by FEV-1 less than 40 percent predicted, FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted.

2.  The Veteran does not presently use outpatient oxygen therapy and there has been no objective evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or episodes of acute respiratory failure.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for chronic airway obstruction, with pulmonary lesions and pleural thickening, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Code 6603 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2008.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the August 2008 letter, and opportunity for the Veteran to respond, the March 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, he was afforded VA examinations in April 2003, January 2007 and October 2009.  Per the May 2010 remand instructions, the Veteran also underwent a VA examination in July 2010 that was fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 




Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analyses in the following decision are therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Specific Legal Criteria-Respiratory Disorders

Respiratory disorders are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2010).

The Veteran's chronic airway obstruction, with pulmonary lesions and pleural thickening disability is rated under Diagnostic Code 6603 for pulmonary emphysema.

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 6601 (bronchiectasis) and 6602 (bronchial asthma) are not applicable, as the medical evidence does not show that the Veteran has been diagnosed with either condition.  Additionally, as the rating criteria for Diagnostic Codes 6600 (chronic bronchitis) and 6604 (chronic obstructive pulmonary disease) are identical to that of Diagnostic Code 6603, under which the Veteran is currently rated, the Board will not further address either Diagnostic Code 6600 or 6604.

Under Diagnostic Code 6603, a 60 percent rating is warranted when the Forced Expiratory Volume in one second (FEV-1) is 40 to 55 percent predicted, or; Forced Expiratory Volume in one second (FEV-1) to Forced Vital Capacity (FVC) is 40 to 55 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 40 to 55 percent predicted or; maximum oxygen consumption of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6603 (2010).

Factual Background and Analysis

The Veteran underwent a VA examination in April 2003.  The Veteran reported that he was not on any pulmonary medications.  He had dyspnea on exertion after walking up two flights of stairs.  A pulmonary function test (PFT) revealed FEV-1 of 63 percent and a FEV-1/FVC of 68 percent.  The flow volume loop was consistent with moderate obstructive partially bronchospastic defect.  The diagnosis was moderately severe chronic obstructive pulmonary disease (COPD) with partially bronchospastic defect.

The Veteran underwent a VA examination in January 2007.  The examiner noted that he did not see any results for the fusion capacity (DLCO) but it was interpreted as moderate restricted ventilator defect without significant post bronchodilator response.  The Veteran had a FEV-1/FVC of 76 percent pre-bronchodilator and 77 percent post-bronchodilator.  He had a FEV-1 of 57 percent both pre-bronchodilator and post-bronchodilator.  His FVC was 58 percent both pre-bronchodilator and post-bronchodilator.  The diagnosis was moderate restrictive ventilator defect without significant post-bronchodilator response.  The examiner noted that the Veteran was only on Combivent and there were no signs of true right-sided heart failure.  He did have trace edema and questionable mild elevation of his neck veins that did not otherwise have enough absolute findings on examination to state whether he had true right-sided heart failure.

The Veteran underwent a VA examination in October 2009.  On examination, he had regular heart rate and rhythm.  There were no murmurs, rubs or gallops.  Lungs were clear to auscilation bilaterally.  His PFT demonstrated a FEV-1/FVC of 78 percent pre-bronchodilator, an FEV-1 of 108 percent and an FVC of 104 percent.  The examiner noted that these were all within normal range.

The Veteran underwent a VA examination in July 2010.  The examiner noted that the Veteran had not been hospitalized for pulmonary problems.  On examination there was no respiratory distress and no cyanosis.  He had no evidence of structural lung damage.  The examiner also noted that a July 2010 chest x-ray was negative.  The examiner reported that the Veteran had no hemoptysis and his current treatment consisted of a use of a CPAP machine and use of albuterol inhaler and Combivent inhaler which controlled his breathing satisfactorily.  He used no oxygen and was on no antimicrobial therapy.  There had been no evidence or history of malignant disease.  On examination, he was in no acute distress and his lungs were hyperresonant with no wheezes or rales being heard.  There was no evidence of pulmonary hypertension, cor pulmonae or congestive heart failure.  There were no residuals of pulmonary embolism, no history of pulmonary embolism and no evidence of respiratory failure.  There was no evidence of chronic pulmonary thromboembolism.  His heart rate was regular without murmurs and there was no clinical cardiomegaly.  PFT testing demonstrated FVC of 63 percent pre-bronchodilator and 62 percent post-bronchodilator.  FEV-1 was 59 percent pre-bronchodilator and 61 percent post-bronchodilator.  FEV-1/FVC was 71 percent pre-bronchodilator and 75 percent post-bronchodilator.  DLCO was 55 percent.

After reviewing the medical evidence, the Board concludes that a rating in excess of 60 percent for chronic airway obstruction, with pulmonary lesions and pleural thickening, is not warranted.  

As noted above, a 100 percent disability rating under Diagnostic Code 6603 requires PFT results of FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted.  However, none of the Veteran's PFT results from his VA examinations have demonstrated FEV-1 less than 40 percent, FEV-1/FVC less than 40 percent, or; DLCO less than 40 percent.  The July 2010 VA examination PFT results demonstrated FVC of 63 percent, FEV-1 of 59 percent, FEV-1/FVC of 71 percent and a DLCO of 55 percent.

Additionally, under Diagnostic Code 6603, a 100 percent rating is warranted with a maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  However, the July 2010 VA examiner specifically noted that the Veteran did not use oxygen therapy while also indicating that there was no evidence of pulmonary hypertension, cor pulmonae or congestive heart failure.  

As such, a rating in excess of 60 percent for is not warranted and the claim for an increased rating for chronic airway obstruction, with pulmonary lesions and pleural thickening must be denied.

Extraschedular Consideration

In this circumstance, though, the Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's chronic airway obstruction, with pulmonary lesions and pleural thickening is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.  


ORDER

Entitlement to an increased rating for chronic airway obstruction, with pulmonary lesions and pleural thickening, currently evaluated as 60 percent disabling, is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


